ON MOTION ROE BEHEABINOr.
Sutton, J.
It is contended by plaintiff in its motion for rehearing that the following quotations from the.statement of facts in the opinion of the court are not authorized by the evidence and record in this case: “Plaintiff requested that they ship this cotton to the association.” “He [Sims] informed the defendants that the plaintiff had a mortgage on the cotton and that it would have to be shipped to the association;” “that the cotton was then turned over to the association’s agent and the .plaintiff’s agent and tagged with association tickets or tags, . . and shipped to the association.” “At the time and place the defendants were requested by plaintiff to ship it to the association.”
The foreclosure proceeding was brought in the name of the Federal Intermediate Credit Bank against Mrs. S. S. Goldin and G. C. Goldin, on the note and bill of sale, indorsed “Pay to Federal Intermediate Credit Bank, Columbia, S. C., Carroll Agr. Credit Corp., by L. S. Sims.”
Defendants, among other things, set up in their affidavit of illegality that D. S. Sims was the agent of and acted for the plaintiff, Intermediate Credit Bank, in the negotiations and transactions with defendants with reference to the cotton in question; and that the cotton was the property of the Intermediate Credit Bank and was shipped for the use and benefit of .the plaintiff in accordance with the directions of said Sims.
G. C. Goldin and J. W. Goldin were the only witnesses who testified in the case, and their testimony is undisputed. G. C. Goldin testified in part: “We did go to Carrollton to see Mr. Sims after he wrote this letter. When we got there I told him we was ready to pay the indebtedness off, and he told us we had to ship our cotton to the cotton-growers association, . . that it was requested. . . He had the papers in his hands when I went down there and *800I told him we didn’t want it to go in the cotton-growers association. He said it was requested that we do that. . . My brother, J. W. Goldin, was with me. He told us that we had to ship the cotton to the cotton-growers association, and he would guarantee it to take care of the indebtedness, the notes. That was just a day or two before the note became due.” J. W. Goldin testified in part: “1 did go with Cleve (G. C. Goldin) to Carrollton to see Mr. Sims about this debt that is foreclosed here. Sims had the note. What was said between me and Cleve and Sims in that conversation ? We had the cotton on the platform at Temple, and W. L. Stedman wanted to buy this cotton, . . he told me he would give 22-1/2 cents a pound for it, and I told Sims that it would overpay this obligation to his bank down there, and he says, ‘You can’t sell it, we have a mortgage on it, and we will have to ship it to the cotton-growers association in Atlanta.’ Now after that was done, they shipped the cotton to the cotton-growers association; they wouldn’t release it, and it was shipped to the association. They sent tags for Mr. Manley and Mr. Allgood, the field man, to tag the cotton. Sims sent the tags. . . They are the ones I say Sims sent up there. Sims had the note at that time. . . He [Sims] said we had to pool our cotton. He says, ‘If you will give the bank over there whatever it is, they do the collecting for the association.’ . . He said it was his cotton and he was going to ship it to the cotton-growers association, he had a mortgage on it. . . He said he was collecting for the Intermediate Credit Bank of Columbia. This paper I saw was in his possession.”
We were, and still are, of the opinion, that the record and evidence authorized the inference and conclusion that S. L. Sims was acting for the plaintiff, Intermediate Credit Bank, in his transactions with the defendants concerning the cotton in question, and that the statement of facts in the above opinion, to which the plaintiff takes exception in the motion for rehearing, is authorized by the evidence and the record in this ease. The motion for rehearing is Denied.

Stephens, J., concurs.